Title: From Thomas Jefferson to William Carmichael, 23 June 1791
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia June 23. 1791.

My letters to you of the present year have been of the 12th. and 17th. of Mar. the 11th. of Apr. and 16th. of May. Yours of Jan. 24. is still the only one I have from you. We have not yet been able to fix on a satisfactory subject for the Consulship of Cadiz which would furnish a convenient channel of conveyance for letters between this place and Madrid. The present goes by the way of Lisbon.—A regulation of the government of Spain relative to foreign wheat imported has appeared in our papers and excites much uneasiness. Such impediments thrown in the way of our agriculture must lead us to confine that to our own consumption and turn our superfluous labour to manufactures, so as to be independant as much as possible on the fluctuating councils of other countries.—An extraordinary drought which has prevailed very generally thro our states will occasion the crop of wheat of this year to be very short.—Our domestic paper continues high, and we have unequivocal proofs of the preeminence of our credit in Europe.—The Indians North of the Ohio have hitherto continued their little depredations, but we are tolerably confident that the measures now in a course of execution will lead them to peace. With the present I send a continuation of the newspapers, and am with great esteem, Sir, your most obedt. & most humble servt,

Th: Jefferson

